___________

                           No. 94-3732
                           ___________

Willie Houston,                   *
                                  *
          Appellant,              *
                                  *
     v.                           *   Appeal from the United States
                                  *   District Court for the
Larry Norris, Acting Director,    *   Eastern District of Arkansas.
Arkansas Department of            *         [UNPUBLISHED]
Correction,                       *
                                  *
          Appellee.               *


                           ___________

                  Submitted:   January 7, 1996

                       Filed: February 13, 1996
                            ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.


     In 1988, a jury found Willie Houston guilty of first degree
murder.    The Arkansas Supreme Court affirmed his conviction,
Houston v. State, 771 S.W.2d 16 (Ark. 1989), and denied
postconviction relief, Houston v. State, No. CR 88-194 (Ark. Dec.
10, 1990) (unpublished per curiam). In 1992, Houston filed this
28 U.S.C. § 2254 petition, asserting that his trial counsel was
ineffective for failing to move for a directed verdict at the close
of the case and to object to jury instructions; the trial court
should have granted his motion to suppress evidence allegedly
seized in violation of the Fourth Amendment; and his conviction was
based on insufficient evidence. The district court1 dismissed the

     1
      The Honorable Stephen M. Reasoner, Chief Judge, United
States District Court for the Eastern District of Arkansas,
adopting the report and recommendations of the Honorable Jerry W.
Cavaneau, United States Magistrate Judge for the Eastern District
petition, and Houston appeals.


     We conclude the district court correctly determined Houston's
ineffective-assistance claims were procedurally barred, and Houston
did not establish cause and prejudice to excuse his default. See
Flieger v. Delo, 16 F.3d 878, 884-85 (8th Cir.), cert. denied,
115 S. Ct. 355 (1994); Smith v. Murray, 477 U.S. 527, 535-36
(1986); Johnson v. Lockhart, 944 F.2d 388, 390 (8th Cir. 1991).
The district court also properly rejected Houston's Fourth
Amendment claim, see Stone v. Powell, 428 U.S. 465, 494 (1976);
Willett v. Lockhart, 37 F.3d 1265, 1268-69 (8th Cir. 1994) (en
banc), cert. denied, 115 S. Ct. 1432 (1995), as well as his
sufficiency-of-the-evidence claim, see Becker v. Lockhart, 971 F.2d
172, 175 (8th Cir. 1992), cert. denied, 114 S. Ct. 98 (1993); Ark.
Code Ann. §§ 5-10-102(a)(2), 5-2-202(1); Furr v. State, 822 S.W.2d
380, 381 (Ark. 1992).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




of Arkansas.

                                 -2-